It is certainly unfortunate that between civilized nations, and especially the States united under one federal government, there should not exist such a community of interest and feeling, and such a confidence in each that justice will be everywhere equally administered to the citizens and subjects of all, as to allow full sway to that principle of general law, that the transmission and conveyance of personal property shall follow the law of the domicil of him who conveys it, or from whom it is transmitted, no matter where the property may be locally situated. *Page 67 
The grand policy of this rule, so favorable to commerce and to kindly relations of all sorts, and its inherent justice, in allowing the owner to apply his property to the purposes, and in the mode, to which he is accustomed as lawful, commend it to universal prevalence; and far outweigh the petty advantages which are occasionally obtained by setting at naught the rule, under some notion of local policy and separate interests. The case before us does not, however, call for our decision upon the main question discussed, whether we should apply it to the general rule, as one which we, at least, were entitled to administer, but, upon the facts stated, falls within a much narrower rule of decision. The personal property of the plaintiffs, in Massachusetts, and of which they had taken possession under an assignment for the benefit of creditors, made to them by citizens of Rhode Island in accordance with the laws of Rhode Island, was, on the 13th day of July, 1860, seized and taken by the defendant, upon a writ of attachment sued out by a citizen of Massachusetts, to enforce a note originally given by the assignors to a citizen of Rhode Island, and his property at the time of the assignment; the note, when overdue, having been transferred to the plaintiffs in the writ of attachment, unquestionably, for the purpose of so far defeating the assignment. There is, and can be, no rule of policy favorable to the citizens of Massachusetts, and supported by its courts, in derogation of the general law, and of this assignment well executed under it, applicable to this state of facts. The note was subjected, at the time of the assignment, to the law of distribution of the effects of the debtor imposed by the assignment; and to allow any other rule to prevail, would be, in effect, to allow a citizen of Rhode Island to evade and defraud the law of his own State by appealing to the mere power of another. The courts of Massachusetts do not, any more than our own, sanction such an evasion; and an attachment of goods there, under such circumstances, is, by their own decisions, void as against the title of the foreign assignee. Whipple v. Thayer,
16 Pick. 25; Daniels v. Willard, Ib. 36; Richardson v.Forepaugh, 7 Gray, 546. As between the plaintiffs and the first attaching creditor, or the defendant who acted for him in making the attachment, the title to the property attached was in the plaintiffs. *Page 68 
It is not a question, at this day, that the attachment by a sheriff of the goods of one man upon a writ against another, if perfected by taking the goods into his possession and excluding the owner, is, of itself, a conversion sufficient to support an action of trover for the value of the goods converted. The writ gives him no authority to take the goods of any one but the defendant named in it; and if he does, he is as much without the protection of his official character and process, as if he had never been an officer, or had any process. It is no hardship that he should be treated as a trespasser, if he should take the goods of one whose property he is not authorized to touch; since, if he does not know that the goods are the property of the defendant in the writ, to avoid mistake and consequent loss, he may always, before serving the writ, require indemnity. All this is as well settled by the law of Massachusetts as by the law of Rhode Island. Woodbury v. Long, 8 Pick. 543; Blanchard v.Coolidge, 22 Pick. 151, 156. In this case, it seems, that the defendant was apprised of the title of the plaintiffs at the time of making the attachment, and, on the day of the attachment excluded the plaintiffs from even examining the attached property.
The conversion being thus complete under an attachment, not only void against the plaintiffs, but subsequently abandoned, it is of no consequence to their right of action or damages what the defendant afterwards did with the property; — whether as an officer charged with subsequent writs of attachment, he applied it to the payment of the assignors' debts, or as an unofficial person, selling the property, he appropriated the proceeds to his own use, so that he did not return the property to the plaintiffs, out of whose possession he had tortiously taken it.
For these reasons, without passing upon the other questions made in the cause, judgment must be entered for the plaintiffs for the value of their property at the time of its conversion by the defendant, with interest thereon, by way of damages, since, — deducting therefrom the amount of the mortgage upon the property, which, to its amount, lessened the value of the property to the plaintiffs, and which it seems was paid by the subsequent attaching creditors. *Page 69